Citation Nr: 1815734	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 1805 and 38 C.F.R. 
§ 3.814 for a child born to a Vietnam veteran.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 1972 and September 1979 to June 1981, with verified service in Vietnam from December 1969 to November 1970 and June 1971 to March 1972.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The appellant's father is a Veteran who served in Vietnam during his periods of active military service from June 1969 to March 1972 and September 1979 to June 1981. 

2.  The appellant is not shown to suffer from spina bifida or any of the other applicable birth defects.


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions of 38 U.S.C. § 1805 and 38 C.F.R. § 3.814 for a child born with spina bifida have not been met.  38 U.S.C. §§ 1802, 1805 (2012); 38 C.F.R. § 3.814 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In pertinent part, VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran.  See 38 U.S.C. §§ 1802, 1805 (2012); 38 C.F.R. § 3.814 (2017); see also, e.g., 72 Fed. Reg. 32,395 (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C. §§ 1812, 1815 (2012); 38 C.F.R. § 3.815 (2017). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C. § 1802; 38 C.F.R. § 3.814(c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219, 225 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the appellant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C. §§ 1812, 1815 (2012); 38 C.F.R. § 3.815 (2017).

Although the Veteran had qualifying service in Vietnam, VA compensation is only payable to the appellant under these regulations, if she has been found to have certain forms of spina bifida.  The Board is aware that the appellant currently receives treatment for her conditions through private treatment providers.  Available medical evidence of record confirms that the appellant has been treated for bilateral lower extremity numbness, hip pain, neck pain, low back pain, depression, allergies, bronchitis, asthma, questionable minimal bony degenerative changes of the thoracic spine, C6/7 disc degeneration, C3/4 degenerative changes, small right paracentral L5/S1 herniation, minimal central L4/5 protrusion, minimal congenital L3/4 region canal stenosis, non-union of L4/5 disc prosthesis, right-sided L4/5 spur, small central and right paracentral L5/S1 spurs, lumbago, and spondylosis.  She has undergone a cholecystectomy, arthroplasty of the cervical spine, and intervertebral disc grafts at L4/5 and L5/S1.  However, the appellant has not presented competent and credible medical evidence that she has been diagnosed with any form or manifestation of spina bifida.  She has also not asserted that her mother was a veteran who served in Vietnam. 

Based on the foregoing, the appellant does not possess the requisite criteria to meet the eligibility requirements for benefits purposes under Chapter 18.  The Board acknowledges the Veteran's honorable service to his country.  However, it must apply the law as promulgated and is bound by VA regulations.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Without any finding of spina bifida, there is no legal basis on which to grant benefits under Chapter 18 in this instance.

As the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under the provisions of 38 U.S.C. § 1805 and 38 C.F.R. § 3.814 for a child born to a Vietnam veteran.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C. § 1805 and 38 C.F.R. § 3.814 for a child born to a Vietnam veteran is denied.


____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


